                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Theodore Manos and Tatyana Manos,
                                                      Civil No. 18-cv-0427 (PJS/HB)
                      Plaintiffs,

v.
                                                        ORDER ON REPORT
Federal Bureau of Prisons; Mark S. Inch,              AND RECOMMENDATION
Director; L. Lavira, Former Warden; Jefferson
Sessions, Attorney General; Kethleen Kenney,
BOP General Counsel; Charles E. Samuels, Jr.,
Former BOP Director; FNU Jett, Former Warden;
FNU Bragg, Former Warden; and John and Jane
Does 1–9;

                      Defendants.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed to the

Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.       The Report and Recommendation is ADOPTED;
       2.       Defendants’ Motion to Dismiss [Doc. No. 54] is DENIED AS MOOT.


Dated: 4/4/19                             s/Patrick J. Schiltz
                                         PATRICK J. SCHILTZ
                                         United States District Judge
